Citation Nr: 0635608	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-22 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for herniated nucleus 
pulposus at L3-4.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a left knee condition.  

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right shoulder sprain.  

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right knee condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March, September, and December 2003 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  The March 2003 
rating decision denied service connection for herniated 
nucleus pulposus at L3-4. The September 2003 rating decision, 
in pertinent part, confirmed and continued previous denials 
of entitlement to service connection for a left knee 
condition and a right shoulder sprain.  The December 2003 
rating decision confirmed and continued a previous denial of 
entitlement to service connection for right knee, medial 
collateral ligament strain.  

The veteran testified before the undersigned sitting at a 
satellite office of the RO (Travel Board hearing) in May 
2006.  A transcript of that hearing is of record.  

After issuance of the most recent supplemental statement of 
the case (SSOC), the veteran submitted a June 2006 letter 
from Dr. A.  This letter was accompanied by a waiver of 
initial consideration by the agency of original jurisdiction.  
Therefore, the Board will consider this evidence in the first 
instance.  See 38 C.F.R. § 20.1304(c) (2006).  

Service connection for low back strain was initially denied 
in a June 1993 rating decision.  The veteran was notified of 
this denial in a June 1993 letter, but did not initiate an 
appeal.  In a March 1997 rating decision the RO found that 
new and material evidence had not been submitted sufficient 
to reopen the claim of entitlement to service connection for 
a low back injury.  The veteran was notified of this decision 
in an April 1997 letter, but did not initiate an appeal.  

Physical therapy records from January to October 1994 
indicate a diagnosis of postoperative herniated nucleus 
pulposus at L3-4.  A claim based on a new diagnosis 
constitutes a new claim.  Ephraim v. Brown, 82 F. 3d (Fed. 
Cir. 1996).  Accordingly, new and material evidence is not 
required to reopen the claim, and the claim has been 
characterized as entitlement to service connection for a 
herniated nucleus pulposus at L3-4.    

The issue of entitlement to service connection for a 
herniated nucleus pulposus at L3-4 and the reopened claims of 
entitlement to service connection for a left knee condition, 
a right shoulder sprain, and a right knee condition are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The June 1993 rating decision which denied service 
connection for a left knee condition and right shoulder 
sprain is final.  

2.  Evidence received since the June 1993 rating decision is 
neither cumulative nor redundant, relates to previously 
unestablished facts necessary to substantiate the claims of 
entitlement to service connection for a left knee condition 
and a right shoulder condition, and raises a reasonable 
possibility of substantiating the claims.

3.  The March 1997 rating decision which denied service 
connection for medial collateral ligament strain in the right 
knee is final.  

4.  Evidence received since the March 1997 rating decision is 
neither cumulative nor redundant, relates to a previously 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 1993 rating decision, which denied service 
connection for a left knee condition and right shoulder 
sprain, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2006).

2.  New and material evidence has been associated with the 
claims file subsequent to the June 1993 rating decision, and 
the claims of entitlement to service connection for a left 
knee condition and right shoulder sprain are reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The March 1997 rating decision, which denied service 
connection for medial collateral ligament strain in the right 
knee, is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

4.  New and material evidence has been associated with the 
claims file subsequent to the March 1997 rating decision, and 
the claim of entitlement to service connection for a right 
knee condition is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this case in regard to the applications to reopen the 
claims for service connection for a left knee condition, a 
right shoulder sprain, and a right knee condition, further 
notice or assistance is unnecessary to aid the veteran in 
substantiating these claims.  


II.  Left Knee Condition and Right Shoulder Sprain

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The veteran was initially denied service connection for a 
left knee condition and a right shoulder sprain in a June 
1993 rating decision.  That denial was based on there being 
no permanent residual disability of the left knee or right 
shoulder.  

The evidence of record at the time of the June 1993 rating 
decision included service medical records indicating 
complaints regarding and treatment for injuries of the left 
knee and right shoulder in service.  The only other evidence 
of record was the October 1992 VA examination, at which the 
veteran reported the history of his in-service injuries and 
stated that the pain in his left knee and right shoulder was 
only present in cold weather.  Examination revealed the left 
knee and right shoulder to be unremarkable with normal X-ray 
findings.  The diagnoses were status post recurrent bilateral 
knee sprain and status post right acromioclavicular 
separation.  

The veteran did not file a notice of disagreement within one 
year of the June 1993 notice of the rating decision.  That 
determination is now final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.302.  However, the veteran may reopen his claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  

"New evidence" means evidence not previously submitted to 
VA decisionmakers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  The 
June 1993 rating decision, which the veteran did not appeal 
nor asked to be reconsidered, was the last final denial of 
the service connection claim.  Thus, the evidence to be 
reviewed for purposes of determining whether new and material 
evidence sufficient to reopen the claim has been received is 
the evidence that was associated with the record since June 
1993.

Additionally, it has been held that, in determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence submitted since June 1993 includes a VA outpatient 
treatment record from September 2002 indicating follow-up for 
chronic pain in both knees with an assessment of chronic knee 
pain secondary to injury.  The veteran testified at the May 
2006 Travel Board hearing that he experienced problems with 
his left knee and right shoulder which had continued since 
service.  Also submitted since June 1993 is a June 2006 
letter from Dr. A., indicating that he had been treating the 
veteran for degenerative joint disease in both knees since 
February 2004.  

The previous denial was based on the absence of current 
evidence of a left knee and right shoulder disability.  The 
veteran's May 2006 testimony includes reports of symptoms of 
a current left knee and right shoulder disability.  Further, 
the June 2006 letter from Dr. A. indicates current treatment 
for degenerative joint disease in the knees.  The veteran's 
testimony also reports a continuity of symptomatology since 
service.  The veteran is competent to report such continuity 
of symptomatology.  Charles v. Principi, 16 Vet. App. 370, 
374-74 (2002).  

The evidence submitted since June 1993 relates to the 
previously unestablished elements of the claim, current left 
knee and right shoulder disabilities and suggests a link 
between the current disabilities and service.  These 
findings, together with the service medical records, 
including complaints regarding and treatment for injuries to 
the left knee and right shoulder, raise a reasonable 
possibility of substantiating the claims.  As such, evidence 
submitted since June 1993 is new and material, and the claims 
of entitlement to service connection for a left knee 
condition and right shoulder sprain are reopened.  38 C.F.R. 
§ 3.156(a).  


III.  Right Knee Condition

The veteran was initially denied service connection for 
medial collateral ligament strain in the right knee in a 
March 1997 rating decision.  That denial was based on there 
being no permanent residual disability of the right knee 
following service.  

Evidence of record at the time of the March 1997 rating 
decision included service medical records, indicating 
complaints regarding and treatment for a right knee injury in 
service, including arthroscopic surgery in May 1985.  Also of 
record was the October 1992 VA examination, at which the 
veteran reported the history of his in-service injury and 
stated that the pain in his right knee was only present in 
cold weather.  The right knee was unremarkable on inspection, 
except for the presence of multiple arthroscopy scars, and X-
ray findings were normal.  The diagnosis was status post 
recurrent bilateral knee sprain.  

The veteran did not file a notice of disagreement within one 
year of the April 1997 notice of the March 1997 rating 
decision.  That determination is now final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.302.  However, the veteran may 
reopen his claim by submitting new and material evidence.  
38 U.S.C.A. § 5108.  

Evidence submitted since March 1997 includes the September 
2002 VA outpatient treatment report discussed above, 
indicating follow-up for chronic pain in both knees with an 
assessment of chronic knee pain secondary to injury.  Also 
submitted since March 1997 is an October 2003 VA examination 
of the right knee.  The veteran described pain and reported 
treatment with medication, a brace, a cane, physical therapy, 
and cortisone injections.  The diagnosis was early 
osteoarthritis, right knee, post arthroscopic partial medial 
meniscectomy, without objective evidence of residual 
instability on examination.  The examiner indicated that he 
could not provide an opinion regarding a causal relationship 
between the right knee condition and service because he did 
not have the claims file at the time of examination.  

In November 2003 the examiner was provided with the claims 
file in order to render an opinion regarding causation of the 
right knee condition.  In an addendum to his October 2003 
examination report, the examiner amended the diagnosis to:  
early osteoarthritis, right knee, grade I MCL sprain, by 
history, without objective evidence of residual instability, 
post diagnostic arthroscopy, May 1985, with a diagnosis of a 
normal knee.  The examiner opined that there was no objective 
documentary, historical, physical examination, or 
radiographic evidence of a causal relationship between the 
veteran's in-service injury and his current knee condition.  

The veteran testified at the May 2006 Travel Board hearing 
that he experienced problems with his right knee which had 
continued since service.  The veteran is competent to report 
such continuity of symptomatology.  Charles v. Principi, 16 
Vet. App. 370, 374-74 (2002).  

In his June 2006 letter, Dr. A. reported that he had been 
treating the veteran for degenerative joint disease in both 
knees since February 2004.  

The previous denial was based on the absence of current right 
knee disability.  The October 2003 VA examination, November 
2003 addendum, the veteran's May 2006 testimony, and the June 
2006 letter from Dr. A. all provide evidence demonstrating a 
current right knee disability.  This evidence is new, in that 
it was not previously of record, and is material, in that it 
relates to a previously unestablished fact, current 
disability, necessary to substantiate the claim.  

In addition, the veteran has reported, as he is competent to 
do, a continuity of symptomatology of a right knee disability 
since service.  This testimony is new in that it was not 
previously considered, and is material in that it relates to 
an unestablished fact necessary to substantiate the claim, a 
nexus between a current right knee disability and service.  

The Board acknowledges that in November 2003, the VA examiner 
provided a negative nexus opinion, which weighs against the 
merits of the service connection claim.  However, at this 
juncture, the Board will not weigh the evidence of record, 
but only determine whether new and material evidence has been 
submitted.  Because the veteran's testimony as to a 
continuity of symptomatology relates to the previously 
unestablished fact of a current disability, and suggests that 
such disability may be related to service, it raises a 
reasonable possibility of substantiating the claim.   Both 
the weight and credibility to be afforded this evidence, in 
the context of all the evidence of record, both new and old, 
will be determined in adjudication of the reopened claim on 
the merits.  Justus v. Principi, 3 Vet. App. at 513.  

As such, new and material evidence has been associated with 
the record since March 1997, and the claim of entitlement to 
service connection for a right knee condition is reopened.  
38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a left knee condition 
is reopened.  

New and material evidence having been presented, the claim of 
entitlement to service connection for a right shoulder sprain 
is reopened.  

New and material evidence having been presented the claim of 
entitlement to service connection for a right knee condition 
is reopened.  


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA has constructive notice of VA generated documents that 
could reasonably be expected to be part of the record, and 
that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  The Board 
commits remandable error if it does not obtain these records.  
Id; see also 38 U.S.C.A. § 5103A(c) (requiring VA to obtain 
pertinent VA records).    

At the May 2006 Travel Board hearing, the veteran reported 
two back surgeries in 1994, one in 1995, one in 1996, and one 
in 1997.  His representative reported that the first 3 
surgeries were performed at a VA clinic in Corpus Christi, 
and that the last 2 surgeries were performed at the VA 
facility in San Antonio.  Records of these surgeries have not 
been associated with the claims file.  

Further, through his representative, the veteran reported 
that he had continued to receive treatment for his low back, 
knees, and right shoulder since service.  The only VA 
treatment records that have been associated with the claims 
file are from April 2001 to January 2006.  The veteran also 
testified in May 2006 that he was scheduled to undergo nerve 
conduction testing in August 2006 at the VA facility in San 
Antonio.  

As the above mentioned records are relevant to the appeal and 
are within the control of VA, they should be obtained and 
associated with the claims file.  Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

In his June 2006 letter, Dr. Aririguzo, indicated that he had 
been treating the veteran for low back pain and degenerative 
joint disease in both knees since February 2004, however, 
these treatment records have not been associated with the 
claims file.  On remand, the RO/AMC should attempt to obtain 
these records.  Massey v. Brown, 7 Vet. App. 204 (1994).

The claims file reflects that the veteran is in receipt of 
benefits from the Social Security Administration (SSA), as, 
in an April 2004 Constituent Fact Sheet submitted to his 
congressman, the veteran asked for assistance in the matter 
of recovery of a cash award from the Army, as he was 
disabled, unable to work, and "SSI is not enough."  

The actual decision by the SSA, and the medical records on 
which that decision was based, are not of record.  These 
records are potentially pertinent to the claims on appeal.  
VA is required to obtain the SSA records prior to deciding 
the veteran's claims.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992)); Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The Court has held that the 
threshold for getting an examination is rather low.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed above, the veteran has reported a continuity of 
symptomatology of the disabilities on appeal.  While he has 
previously been afforded a VA examination to evaluate his 
right knee condition, he has not been afforded VA 
examinations in regard to his low back, left knee, or right 
shoulder.  While the October 2003 VA examiner, in preparing 
his addendum regarding the right knee, also reviewed the 
claims file and provided an opinion regarding etiology of the 
low back disability, the veteran was not examined.  

The Board finds that VA examinations are necessary to obtain 
competent opinions as to whether any current low back, left 
knee, or right shoulder conditions are related to service.  
In regard to examination of the veteran's low back, the Board 
notes that a July 1995 report of physical therapy attributed 
the veteran's back symptoms to an October 1993 injury the 
veteran incurred in the course of his employment.  


Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain 
records of  treatment for the low back 
and knees from Dr. Aririguzo since 
February 2004.  

2.  Obtain all records of VA treatment 
for the low back, knees, and right 
shoulder since August 1992.  
Specifically, request records of back 
surgeries from 1994 to 1997 at the VA 
facilities in Corpus Christi and San 
Antonio, and records of nerve conduction 
testing from August 2006 at the VA 
facility in San Antonio.  

3.  Obtain from the Social Security 
Administration any records not currently 
associated with the claims file which are 
pertinent to claims on appeal, including 
any decisions and the medical records 
relied upon in those decisions.  

4.  Afford the veteran a VA orthopedic 
examination.  The examiner should review 
the claims folder.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
back, left knee, or right shoulder 
disability is the result of claimed 
injuries in service.  In regard to any 
current low back disability, the examiner 
should comment on the July 1995 opinion 
of the physical therapist that the 
veteran's back symptoms were attributable 
to an October 1993 injury.  The examiner 
should provide a rationale for all 
opinions.

5.  After ensuring the above, and any 
additional development deemed 
appropriate, is complete, re-adjudicate 
the claims.  If any claim is not fully 
granted, issue a supplemental statement 
of the case before returning the claims 
to the Board, if otherwise in order.
  
The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


